Citation Nr: 1336908	
Decision Date: 11/13/13    Archive Date: 11/26/13

DOCKET NO.  04-29 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cardiac disability, to include bradycardia, including as secondary to service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for hypertension, including as secondary to service-connected PTSD.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active service from December 1961 to June 1966. 

This case is before the Board of Veterans' Appeals  (Board) on appeal from a July 2003 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas, which denied claims for service connection for a cardiac disability and for hypertension.  A videoconference Board hearing was held at the RO in October 2008 before the undersigned Acting Veterans Law Judge and a copy of the hearing transcript has been added to the record. 

In July and December 2008, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  Thereafter, the Board issued a decision in February 2011 denying the claims on appeal. 

The Veteran appealed the Board's February 2011 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In May 2012, the Court issued a Memorandum Decision that set aside the Board's February 2011 decision and remanded the matter for further development and readjudication.  

In December 2012, the Board remanded the issues on appeal back to the RO/AMC for additional development.  

The issue of entitlement to service connection for erectile dysfunction has been raised by the record in the Veteran's Board hearing testimony.  See Board hearing transcript dated October 16, 2008, at pp. 31.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ) (in this case, the RO).  Therefore, the Board does not have jurisdiction over this claim and it is referred to the AOJ for appropriate action. 

Unfortunately, the appeal is REMANDED again to the RO/AMC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that he incurred a cardiac disability, to include bradycardia, and hypertension during active service.  He alternatively contends that his service-connected PTSD caused or contributed to both of these disabilities.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the merits.

The Board remanded the issues on appeal in December 2012 in order to obtain opinions as to the etiology of the claimed cardiac disability and hypertension.  In response to the Board's December 2012 remand, the Veteran was examined and reports of VA cardiac and hypertension examinations were produced in April 2013.  The etiology opinions included in both reports weigh against the Veteran's claims.  It is not clear to the Board, however, if the April 2013 VA examiner had access to or reviewed all of the pertinent evidence prior to offering the requested etiological opinions.  The April 2013 VA examiner cited as his main rationale in support of the conclusions the fact that, in Harrison's Principles of Internal Medicine, 17th edition, PTSD was not recognized as a risk factor for hypertension and the development of arrhythmias such as bradycardia.  The Veteran's representative argued in a July 2013 statement that Harrison's Principles of Internal Medicine, 18th edition, now reports that numerous studies have shown that PTSD is highly correlated with generalized physical and cognitive symptoms include hypertension and cardiovascular disease.  The representative argued that the April 2013 VA examiner relied on obsolete information in his rationale.  Additionally, the representative submitted at least 5 medical treatises which address the relationship between PTSD and cardiovascular disease and hypertension.  This evidence was not of record for the April 2013 VA examiner to review.  The Board notes in this regard that it is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  As such, the Board finds that a remand of the issues on appeal is required in order for the VA examiner to determine if the new evidence received in July 2013 changes his prior etiological opinions.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran's claims file and a copy of this remand to the examiner who conducted the April 2013 VA cardiac and hypertension examinations and request that he prepare an addendum to the examination report.  This examiner must review the pertinent sections of Harrison's Principles of Internal Medicine, 18th edition, as well as all the pertinent medical treatises of record and determine if this evidence changes the prior etiology opinions that he provided in April 2013.  The significance or lack thereof the treatises must be addressed in the addendum.  This VA examiner must address the significance of the prior medical opinions both favorable and unfavorable concerning the etiology of the Veteran's cardiac disorder and hypertension.  

If this VA examiner determines that the requested opinions cannot be provided without another examination of the Veteran, then this examination should be scheduled.  If the VA examiner who conducted the Veteran's April 2013 VA examinations is not available, arrange to have the requested opinions provided by another suitably qualified health care professional.  A complete rationale for all opinions must be provided for any opinions expressed.  

2.  Thereafter, review the claims file to ensure that the requested development has been completed to the extent possible.  See Stegall v. West, 11 Vet. App. 268 (1998).  If any requested development has not been completed to the extent possible, then take appropriate action.

3.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

